González, J.
¶18 (concurring) — I agree with the majority that the trial court’s preliminary oral instruction was improper and implicated the constitutional due process requirement that the State prove every element of a crime beyond a reasonable doubt. Const, amend. XIV. I also agree with the majority that in the context of the instructions as a whole, however, the oral instruction did not actually lower the State’s burden of proof. Given that, Kalebaugh made no plausible showing the oral instruction had any practical and identifiable consequences in his trial. In my view, the wisest way to dispose of this case is to decline to reach this unpreserved error.
¶19 I cannot join the majority’s RAP 2.5 analysis because it could be read to eliminate an appellant’s burden to make a plausible showing that an unpreserved error had practical and identifiable consequences in the trial of a case. The majority reviews the unpreserved claim under RAP 2.5 because Kalebaugh identifies an error that “implicates a constitutional interest” and the trial “ ‘court could have corrected the error.’ ” Majority at 583-84 (quoting State v. O’Hara, 167 Wn.2d 91, 100, 217 P.3d 756 (2009)). But we have consistently emphasized that RAP 2.5 does not afford review of every error that implicates a constitutional right but only errors that actually prejudiced a defendant’s constitutional rights at trial. See, e.g., O’Hara, 167 Wn.2d at 98 (“[T]he appellant must ‘identify a constitutional error and show how the alleged error actually affected the [appellant]’s rights at trial.’ ” (second alteration in original) *588(quoting State v. Kirkman, 159 Wn.2d 918, 926-27, 155 P.3d 125 (2007))). Thus it is an appellant’s burden when raising an unpreserved error to make a plausible showing that the error had practical and identifiable consequences in the trial of the case. See, e.g., id. at 99 (“To demonstrate actual prejudice, there must be a ‘plausible showing by the [appellant] that the asserted error had practical and identifiable consequences in the trial of the case.’ ” (alteration in original) (internal quotation marks omitted) (quoting Kirkman, 159 Wn.2d at 935)); State v. Lamar, 180 Wn.2d 576, 583, 327 P.3d 46 (2014); State v. WWJ Corp., 138 Wn.2d 595, 603, 980 P.2d 1257 (1999); State v. McFarland, 127 Wn.2d 322, 333, 899 P.2d 1251 (1995); State v. Scott, 110 Wn.2d 682, 688, 757 P.2d 492 (1988). Additionally, the appellant must show that the practical and identifiable consequences “should have been reasonably obvious to the trial court,” and the facts necessary to adjudicate the claimed error must be in the record. O’Hara, 167 Wn.2d at 108, 99 (citing McFarland, 127 Wn.2d at 333).
¶20 Requiring a plausible showing of practical and identifiable consequences promotes fairness and efficiency. As the Court of Appeals has aptly noted, “Criminal law is so largely constitutionalized that most claimed errors can be phrased in constitutional terms.” State v. Lynn, 67 Wn. App. 339, 342, 835 P.2d 251 (1992). Permitting review of essentially all unpreserved errors that implicate constitutional rights “ ‘undermines the trial process, generates unnecessary appeals,’ ” and wastes resources. McFarland, 127 Wn.2d at 333 (quoting Lynn, 67 Wn. App. at 344).
¶21 I would find Kalebaugh has not made a plausible showing that the oral instruction had practical and identifiable consequences. Kalebaugh alleges that the trial judge’s preliminary explanation of reasonable doubt violated his Fourteenth Amendment right to due process because it undermined the presumption of innocence and lessened the State’s burden of proof. But as the majority notes,
*589The trial judge properly instructed the potential jurors before these offending remarks, gave clear preliminary instructions after voir dire when the potential jurors became actual jurors, reviewed the presumption of innocence and the State’s burden, and told the jury twice that they would receive written instructions at the end of the case. Most importantly, at the end of the case the jurors were provided with the correct legal instruction on reasonable doubt and paper copies of such instructions were available to the jury during deliberations.
Majority at 586. It is not plausible to believe the jury was misled by the preliminary oral instruction delivered to the entire venire before voir dire when they were later given specific and accurate oral and written instructions. As the majority acknowledges, in the context of the instructions as a whole, the oral instruction “did not lower the State’s burden of proof” and was not “a directive to convict unless a reason was given.” Id. at 585. Kalebaugh has not made a plausible showing that the improper instruction actually affected his due process rights.
¶22 While I join the majority in result, I would hold Kalebaugh has not made a sufficient threshold showing of actual prejudice to a constitutional right to warrant review of the unpreserved error.
¶23 With these observations, I concur.
Madsen, C.J., concurs with González, J.